Citation Nr: 9906878	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for mechanical low 
back pain.  

2.  Entitlement to special monthly compensation based on the 
loss of use of the right foot.  

3.  Entitlement to an effective date prior to May 7, 1992 for 
a grant of service connection for mechanical low back pain, 
including based on an allegation of clear and unmistakable 
error.  

4.  Entitlement to an effective date prior to May 7, 1992 for 
a grant of service connection for superficial peroneal nerve 
injury as a residual of a shell fragment wound to the right 
thigh, including based on an allegation of clear and 
unmistakable error.  

5.  Entitlement to an effective date prior to May 7, 1992 for 
the grant of a combined 60 percent rating for residuals of a 
shell fragment wound to the right thigh involving Muscle 
Groups XIII and XIV.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
May 1946, with combat duty during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a lumbar 
spine condition, including as secondary to service-connected 
disabilities; denied service connection for neurological 
defects in both feet; denied service connection for transient 
ischemic attacks as secondary to service-connected 
disabilities; denied a rating in excess of 40 percent for 
residuals of a shell fragment wound to the right thigh 
involving Muscle Groups XIII and XIV; and denied a rating in 
excess of 30 percent for posterior tibial nerve injury as a 
residual of a shell fragment wound to the right thigh.  The 
veteran timely appealed these determinations to the Board.  

In February 1995, the Board remanded the case to the RO for 
additional development.  In a December 1995 rating decision, 
the RO confirmed the denials and also denied entitlement to 
special monthly compensation based on the loss of use of the 
right foot.  The case was then returned to the Board.  

In an August 1996 decision, the Board granted separate 40 
percent ratings for residuals of a shell fragment wound to 
the right thigh involving Muscle Groups XIII and XIV for a 
combined 60 percent rating; denied a rating in excess of 30 
percent for posterior tibial nerve injury as a residual of a 
shell fragment wound to the right thigh, but granted service 
connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound to the right thigh; 
granted service connection for mechanical low back pain as 
secondary to service-connected disabilities; and denied 
service connection for neurological defects in both feet and 
for transient ischemic attacks.  The issue of entitlement to 
special monthly compensation based on the loss of use of the 
right foot was remanded to the RO for consideration after the 
assignment of a rating for the superficial peroneal nerve 
injury.  

In a September 1996 rating decision, the RO implemented the 
August 1996 decision of the Board.  The 60 percent combined 
rating for residuals of a shell fragment wound to the right 
thigh involving Muscle Groups XIII and XIV was established 
with an effective date of May 11, 1992; a 30 percent rating 
for superficial peroneal nerve injury as a residual of a 
shell fragment wound to the right thigh was assigned with an 
effective date of May 11, 1992; and a noncompensable rating 
for mechanical low back pain was assigned, also with an 
effective date of May 11, 1992.  The veteran filed a notice 
of disagreement related to the assignment of a noncompensable 
rating for the mechanical low back pain and a statement of 
the case was issued in February 1998.  Also in February 1998, 
the RO issued a separate supplemental statement of the case 
which denied entitlement to special monthly compensation 
based on the loss of use of the right foot.  

In a March 1998 statement, the veteran's representative 
expressed the veteran's disagreement with the assignment of 
May 11, 1992 as the effective date of his awards.  He 
asserted that the effective date of the 60 percent rating for 
residuals of a shell fragment wound to the right thigh 
involving Muscle Groups XIII and XIV as well as the grant of 
service connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound to the right thigh should 
be in May 1946.  He also asserted that the effective date for 
the grant of service connection for mechanical low back pain 
should be in December 1962.  

In a June 1998 rating decision, the RO recognized that a 
harmless error in the effective date had been committed and 
corrected it to accurately reflect the date that the 
veteran's claim was received at the RO, i.e., May 7, 1992.  
However, the RO denied entitlement to an effective date prior 
to May 7, 1992 for any of the awards, including on the basis 
of clear and unmistakable error.  The veteran filed a notice 
of disagreement with this determination and a statement of 
the case was issued in July 1998.  In October 1997 and July 
1998 substantive appeals, the veteran timely perfected his 
appeals and the case was again returned to the Board.  

The Board notes that in a February 1998 rating decision, the 
RO denied a total disability rating based on individual 
unemployability due to service-connected disabilities and the 
veteran subsequently withdrew that claim in March 1998.  
Hence, it is not in appellate status and will not be 
addressed herein.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability 
encompasses mechanical low back pain and is manifested by 
characteristic pain on motion with occasional muscle spasms.  

2.  The veteran does not have right drop foot, extremely 
unfavorable ankylosis of the right knee, complete ankylosis 
of two major joints of an extremity, or shortening of the 
right leg, and he has not demonstrated that the remaining 
function in the right foot would be accomplished equally well 
with an amputation stump with prosthesis.  

3.  Claims for service connection for a back disorder as 
secondary to the service-connected disabilities of the right 
leg and for increased ratings for residuals of a shell 
fragment wound to the right thigh were received on May 7, 
1992.  



4.  The March 1963 and March 1985 rating decisions of the RO 
which denied service connection for a back disorder as 
secondary to service-connected disabilities of the right leg 
were supported by and consistent with the evidence of record 
as well as the law and regulations in effect at the time they 
were rendered.  

5.  In a June 1946 rating decision the RO failed to grant 
service connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound of the right thigh despite 
the fact that the evidence of record at that time clearly 
showed that the veteran had lost approximately 50 percent of 
the function of the peroneus longus muscle.  

6.  The June 1946 rating decision of the RO which granted a 
20 percent rating for muscle injury residuals of a shell 
fragment wound to the right thigh was not inconsistent with 
the evidence then of record.  


CONCLUSIONS OF LAW

1.  A 20 percent rating for mechanical low back pain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.7, 4.71a, Diagnostic Code 5295 (1998).

2.  Special monthly compensation based on the loss of use of 
the right foot is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.63 (1998).  

3.  There was no clear and unmistakable error in the March 
1963 and March 1985 rating decisions of the RO in failing to 
award service connection for mechanical low back pain as 
secondary to service-connected disabilities of the right leg, 
and an effective date prior to May 7, 1992 for such benefit 
is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.310(a), 3.400 (1998).  

4.  There was clear and unmistakable error in the June 1946 
rating decision of the RO in that it failed to grant service 
connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound to the right thigh, and an 
effective date of May 25, 1946 for such benefit is warranted.  
38 U.S.C.A. §§ 1110, 5110, 7105 (West 1991); 38 C.F.R. §§ 
3.105(a), 3.303 (1998).

5.  There was no clear and unmistakable error in the June 
1946 rating decision of the RO in assigning a 20 percent 
rating for residuals of a shell fragment wound to the right 
thigh consisting of injuries to Muscle Group XV, and an 
effective date prior to May 7, 1992 for an award of a 
combined 60 percent rating for residuals of a shell fragment 
wound to the right thigh involving Muscle Groups XII and XIV 
is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that all the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts for the 
veteran's claims have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

Service records indicate that the veteran served in an 
Infantry division during World War II.  He was awarded 
numerous decorations, including a Purple Heart and a Combat 
Infantryman Badge.  

Service medical records demonstrate that the veteran 
sustained a shell fragment wound to the right thigh on 
January 4, 1945 during the Battle of the Bulge.  In a May 
1946 final hospitalization summary, it was reported that he 
had received a perforating shell fragment wound to the right 
upper thigh with the entrance at the upper third medial 
surface and the exit at the posterio-inferior border of the 
right buttocks.  Immediately afterwards, he noted complete 
inability to use his right lower extremity, but within two 
weeks motion began to return.  Routine overseas debridement 
and secondary closure was carried out.  It was noted that the 
sciatic nerve was found to be partially severed on its medial 
aspect but the main body of the nerve was intact.  Neurolysis 
and tantalum wire markers were placed on the severed portion 
of the nerve.  The veteran had difficulty in the posterior 
tibial nerve musculature, particularly in pushing his foot 
down.  He also complained of anesthesia over the sole of the 
right foot.  Examination at the time of transfer revealed 
that the veteran was not able to plantar flex the right foot, 
but no motor weakness was found otherwise.  Right ankle jerk 
was absent and anesthesia was present over the sole of the 
foot.  No muscle supplied by the posterior tibial nerve was 
functioning.  The peroneus longus was also not functioning.  
During the course of his hospitalization, complete posterior 
tibial nerve paralysis was found, and in April 1946, 
exploration of the sciatic nerve in the region of the right 
buttocks was performed.  The nerve was found to be surrounded 
by dense scar tissue and a neuroma was discovered.  The 
neuroma was limited to the posterior tibial nerve throughout 
its entire diameter and electrical stimulation failed to 
produce any function in the muscles supplied by that nerve.  
The common peroneal nerve was intact.  Resection of the 
neuroma was achieved and end-to-end suture was carried out.  
Routine post-operative immobilization was instituted and the 
post-operative course was uneventful.  There was continued 
improvement in the common peroneal nerve musculature.  
Supplementary motions were prominent and his returning 
peroneus longus enabled him to flex the right foot even 
without gastrocnemius function.  On January 31, 1946, a 
flicker of contraction was seen in the gastrocnemius muscle.  
Final neurological evaluation on May 8, 1946 revealed 
approximately 25-30 percent function in the gastrocnemius and 
approximately 50 percent function in the peroneus longus.  He 
was discharged on May 13, 1946.  

In a June 1946 rating decision, the Chicago, Illinois RO 
granted service connection for paralysis of the posterior 
tibial nerve as a residual of a shell fragment wound to the 
right thigh, and for residuals of a shell fragment wound to 
the right thigh involving Muscle Group XV.  A 20 percent 
rating for each condition was assigned for a combined 40 
percent rating, and an effective date of May 25, 1946 (the 
day after the veteran's discharge from service) was 
established.  

In an April 1948 letter to the Cincinnati, Ohio RO, the 
veteran reported that a slight amount of walking caused 
severe pains in the lower part of his back.  He also related 
that he could not safely operate a conventional automobile 
because of his service-connected disabilities involving the 
right leg.  He requested automobile adaptations.  In a reply 
letter, the RO informed the veteran that the evidence did not 
show that he had lost the use of his right leg.  Nonetheless, 
in a June 1948 rating decision, the RO granted entitlement to 
special monthly compensation based on loss of use of the 
right foot and the veteran was subsequently provided 
automobile adaptations.  

A narrative summary from the Sioux Falls, South Dakota VAMC 
reported that the veteran was hospitalized from March 15, 
1954 to March 31, 1954.  It was noted that he had been 
troubled by weakness of the right lower extremity which 
caused a dull aching pain in the right lower back.  

On neurological examination at the St. Paul, Minnesota VAMC 
in June 1954, the veteran complained that there was no 
improvement in the paralysis in the right leg and foot and 
reported that he experienced back pain if he was on his feet 
for a long time.  Practically complete paralysis of the 
posterior right tibial nerve with motor and sensory residuals 
was diagnosed.  On orthopedic examination at the same time, 
the diagnoses were:  scars from a through and through gunshot 
wound to the upper right thigh with injury to muscle groups 
XIII and XIV, no functional loss; and scar from surgical 
neurorrhaphy for nerve injury with loss of plantar flexion of 
the right foot.  

In a June 1954 rating decision, the Fort Snelling, Minnesota 
RO granted a 40 percent rating for residuals of a shell 
fragment wound to the right thigh with injury to Muscle 
Groups XIII and XIV and continued the 30 percent rating for 
paralysis of the right posterior tibial nerve as a residual 
of a shell fragment wound to the right thigh.  It was also 
noted in the decision that the evidence did not establish 
that there was loss of use of the right foot.  In a 
subsequent letter, the veteran was informed that his award of 
special monthly compensation based on the loss of use of the 
right foot would be terminated effective September 1, 1954.  
In an August 1954 letter, the veteran expressed his 
disagreement with the termination of the special monthly 
compensation award.  In a reply letter dated that same month, 
the RO related that the decision would be changed if he 
submitted evidence showing loss of use of the right foot.  
The veteran did not respond and there was no further 
correspondence on the issue.  

A narrative summary from the Minneapolis, Minnesota VAMC 
reported that the veteran was hospitalized from February 4-
21, 1963 for complaints of low back pain with radiation to 
the left leg.  Examination showed no loss of normal lumbar 
curve and there was minimal muscle spasm on palpation.  X-
rays of the lumbar spine revealed moderate loss of lumbar 
lordosis with minimal small nodulation at L3-L4, otherwise 
normal.  He was treated conservatively with bed rest, heat 
and exercises.  The final diagnosis was chronic low back 
strain, improved.  

In February 1963, the veteran filed a claim for service 
connection for a back condition.  He asserted that as a 
result of his service-connected disabilities he favored the 
right leg, which caused low back pain.  In a March 1963 
rating decision, the RO denied service connection for a back 
condition concluding that there was no reasonable basis for 
associating the back condition with the veteran's service-
connected residuals of a shell fragment wound  to the right 
thigh.  The veteran was informed of this determination and he 
did not appeal.  Therefore, the decision became final.  

A neurological consultation in November 1984 related that the 
veteran was referred for evaluation of low back pain with 
radiation on the right for the past three months.  A history 
of sudden onset of severe back pain with radiation into the 
left leg in 1962 was noted.  He underwent surgery for removal 
of a disc and had no further problems with the left leg.  It 
was also noted that he was wounded in World War II.  The 
posterior tibial nerve was severed on the right and he had 
constant numbness in the heel and sole of the right foot 
extending up to the posterior aspect of the leg.  On sensory 
examination there was decreased perception of pin over most 
of the right lower extremity up to the mid-thigh.  There was 
some decreased sensation to pin along the lateral aspect of 
the left leg.  On motor examination there was considerable 
weakness of the gastrocnemius on the right and some weakness 
on inversion and eversion of the foot.  There was good 
strength on dorsiflexion of the foot.  He was able to do deep 
knee bends but was unable to walk on his toes on the right 
foot.  Deep tendon reflexes were absent at the knee and ankle 
on the right, and on the left, present at the knee and absent 
at the ankle.  The impression was:  probable disc herniation 
on the right at L4-5; old history of disc herniation at the 
same level or below on the left; and post traumatic old 
sciatic neuropathy.  

In a March 1985 rating decision, the RO denied service 
connection for post-operative disc herniation of the lumbar 
spine, concluding that the disc herniation was due to 
intercurrent injury, and it was not established with 
reasonable medical probability that it was caused by the 
service-connected residuals of a shell fragment wound to the 
right thigh.  The veteran did not appeal this determination 
and it became final.  

Private medical records dated from January 1992 to April 1995 
reflect treatment for various complaints.  In January 1992, 
the veteran was seen for complaints of back and leg pain.  
Nerve conduction studies were interpreted as consistent with 
peripheral neuropathy, although it was noted that 
occasionally spinal stenosis or polyradiculopathy could 
produce similar abnormalities.  He also complained of 
weakness and gait problems that were due to poor 
proprioception which could possibly be related to peripheral 
neuropathy or polyradiculopathy as in his spinal stenosis.  
Examination revealed bilateral weakness of plantar flexion of 
both feet.  He had mild weakness of dorsiflexion of the right 
foot as well as diminished vibratory and position sense in 
the lower extremities.  He had absent patellar and Achilles 
reflexes.  Toes signs were flexor.  His gait was slightly 
wide based and he could not tandem walk without support.  He 
also could not toe walk.  He walked on his heels.  Distal 
latencies were prolonged; conduction velocities were mildly 
to moderately diminished.  Peroneal amplitude was low.  There 
was no evidence of active denervation in the muscles of the 
left leg.  The examiner concluded that the veteran's symptoms 
were consistent with spinal stenosis, i.e., activity position 
related fatigue and pain rather than peripheral neuropathy.  
Neurological evaluation in January 1993 revealed that the 
veteran could do deep knee bends and he had strong hip 
flexion, as well as knee flexion and extension.  Foot 
dorsiflexion was 0/5 on the right and 3/5 on the left.  
Plantar flexion was 3/5 on the right and 5/5 on the left.  
Sensation was diminished in the lower extremities with absent 
vibratory sensation in the toes.  Pin prick was just slightly 
diminished.  Reflexes were present at the knees, absent at 
the ankles.  Toe signs were flexor.  His gait showed an 
inability to push off his feet.  He had a slight waddle or 
Trendelenburg's which was probably due to his flat-footed 
gait.  He could not tandem walk but could heel walk without 
difficulty.  The impression was chronic gait problems which 
were unchanged since 1989.  The examiner opined that these 
were residuals of the veteran's old injuries and lumbosacral 
spine problems.  The veteran did not complain of a great deal 
of pain.  Orthopedic evaluation in February 1993 revealed 
that the veteran had no plantar flexion power on either foot, 
but excellent dorsiflexion power.  When he started walking, 
he was unable to stop.  When he walked unassisted, he walked 
on his heels.  Double upright ankle orthoses, hinged with 
adjustable plantar flexion were recommended.  On neurological 
evaluation in April 1995, the impression was stable impaired 
gait due to weakness of plantar flexion bilaterally, on the 
right due to old injury, on the left due to either peripheral 
neuropathy or to previous back problems.  

In a May 1992 statement, the veteran requested that his 
service-connected disabilities be re-evaluated.  He also 
raised several other service connection claims.  The letter 
was received at the Chicago RO on May 7, 1992.  

On VA neurological examination in October 1992, the veteran 
related that he was wounded in January 1945 with shrapnel 
striking his right anterior superior thigh and exiting the 
right buttock.  He sustained sciatic nerve damage in the 
right leg and indicated that both legs were initially 
paralyzed for approximately six weeks.  He regained some 
strength in both lower extremities but had residual weakness 
in the right gastrocnemius.  He had ongoing difficulties 
since that time.  In 1965, he had a herniated disc on the 
left side at L4-5 which caused pain, weakness and foot drop.  
He underwent a hemilaminectomy and discectomy and the pain 
improved as did the foot drop.  He had a recurrence of pain 
and weakness in the lower extremities in 1990 and spinal 
stenosis was diagnosed.  He underwent two additional back 
surgeries in 1991 and 1992.  Since 1992, he continued to have 
difficulty in gait and numbness in the lower extremities.  
Examination revealed that the veteran had an ataxic gait.  He 
was unable to tandem walk and could not perform quick turns.  
He tended to walk on his heels because of balance 
difficulties.  There was no element of spasticity.  The lower 
extremities exhibited atrophy of the right gastrocnemius with 
no fasciculations.  Hip abductor, adductor and flexor 
strength were within normal limits, bilaterally.  He was able 
to perform an unaided squat.  He had abnormal foot inversion 
on the right.  Reflexes demonstrated a 1+ right knee jerk, 
trace left knee jerk and absent ankle jerks bilaterally.  
Sensory examination revealed decreased pinprick, vibratory 
position, and light touch sensation over both lower 
extremities, following no specific dermatomal or peripheral 
nerve level.  Straight leg raising was negative.  The 
examiner commented that the history of a right sciatic nerve 
injury accounted for the absent ankle jerk and weakness of 
the right gastrocnemius.  As a sequela to the change in gait, 
he noted that one could hypothesize mechanical low back pain; 
however, he opined that it seemed unlikely that all of his 
back disability would be attributable to the shrapnel injury 
in 1945.  It seemed more reasonable that the difficulties 
which arose from spinal stenosis, including pain and some of 
the reflex and motor changes in the left lower extremity, 
would be an independent event and not connected to the injury 
to the right lower extremity in service.  

On VA orthopedic examination in October 1992, the veteran 
complained that he was only able to walk a very short 
distance, was very unstable and often ran into people in a 
crowd.  He also had considerable loss of feeling in both 
legs.  He experienced increased pain, and pain medication did 
not help.  His history included four surgeries:  one on his 
right leg after he sustained a shell fragment wound to the 
right thigh in service; and three for his back, in 1965, 1991 
and 1992.  Presently, he had decreased sensation in his feet 
and walked on his heels.  He could not plantar flex his feet 
and could not walk on his toes.  He was very unsteady in his 
gait and had a great fear of toppling backwards.  He had 
altered proprioception in his lower extremities which caused 
problems with balance.  Pain was not a main component.  
Straight leg raising was approximately 80 degrees, 
bilaterally.  There was normal range of motion in the hips 
and knees.  Range of motion of the lumbar spine was forward 
flexion to 30 degrees; backward extension to 10 degrees; and 
side flexion to 20 degrees, bilaterally.  There was muscle 
spasm in the lower back.  The assessment was:  status post 
perforating gunshot wound to the right anteromedial thigh 
with exit at the right posterior buttock; unexplained 
paralysis following gunshot wound compatible with some type 
of spinal cord contusion; history of lumbosacral strain; 
status post left lumbar discectomy in 1965; and status post 
lumbar laminectomies for spinal stenosis in 1991 and 1992.  

On VA neurological examination in July 1995, upper extremity 
strength and sensation were normal.  He used his arms to pull 
himself up or push himself off a chair.  The bulk of the 
muscle mass of the lower extremity below the knee was 
somewhat small.  There was atrophy of the muscles in the 
right leg below the knee but no fasciculations.  Right knee 
and hip extension was 5/5; right knee flexion was 4/5; 
dorsiflexion was 4/5; and right big toe extension was 4/5.  
The veteran claimed to have no right plantar flexion and 
could not flex his right toes.  Left knee flexion was 5/5; 
left foot dorsiflexion was 5/5; there was no left plantar 
flexion; and left toe flexion was normal.  Sensation was 
diminished on the left from the ankle distally.  Pinprick on 
the right was diminished from the mid-thigh (the right 
lateral calf and some of the dorsum of the foot were spared).  
Position sense was markedly diminished in both big toes and 
at the ankles.  Achilles and plantar reflexes were absent and 
toe signs were unobtainable.  He stood erect with a broad 
based gait and wore support for both of his lower 
extremities.  He had a waddling gait, and limped strongly to 
the left.  He could not tandem walk.  Romberg was positive.  
He used an electric cart to get around when he had to travel 
long distances.  

On VA orthopedic examination in July 1995, the examiner 
referred to his previous examination of the veteran in 
October 1992.  On present examination he related that he 
reviewed the veteran's claims file, particularly his service 
medical records and attested to the veteran's credibility 
regarding his experience.  The veteran arrived in a 
wheelchair but was able to walk to the examination room with 
a somewhat wide based gait.  He could not get on his toes, 
could not dorsiflex his toes, and tended to walk on his 
heels.  Dorsiflexion of the left foot was to 20 degrees, the 
right foot was to 15 degrees.  Plantar flexion was 0 degrees, 
bilaterally.  There was no great atrophy of thigh 
musculature.  Range of motion of the back was quite limited.  
Forward flexion with a brace was to at most 10 or 20 degrees.  
The assessment was:  perforating wound to the right medial 
thigh with severance of sciatic nerve during World War II; 
anecdotal, but in the examiner's mind valid, history of 
paraplegia in the lower extremities possibly from some type 
of spinal shock (although he deferred an opinion to a 
neurologist); status post laminectomy in 1965; status post 
decompressive laminectomies in 1989 and 1991 for lumbar 
stenosis.  The examiner commented that previous opinions have 
been rendered regarding relation of the spinal stenosis to 
the spinal injury if one accepted the clinical history, which 
he did.  

On VA neurological examination in September 1995, the 
physician reviewed the veteran's claims file and noted that 
the veteran had a complicated medical history.  In January 
1945, he sustained a shrapnel wound to the right anterior 
thigh.  Subsequently, the veteran complained of bilateral leg 
weakness.  The left leg recovered fully, the right leg only 
half.  He lost dorsiflexion of the right foot and had no 
sensation on the bottom of the foot up to the knee.  In 1965, 
he underwent a laminectomy which relieved his back pain.  
However, he did have occasional numbness of the dorsum of 
both feet.  In 1984, he noticed that he was unable to 
dorsiflex the left foot.  Diagnostic testing revealed spinal 
stenosis and he underwent surgery in 1992.  He also had a 
history of two transient ischemic attacks, in 1985 and 1989, 
which were most likely posterior circulation 
(vertebrobasilar) type of ischemia.  Presently, he reported 
that since that surgery, his symptoms have remained unchanged 
with the exception of gait difficulties.  He was unable to 
stand up with his eyes closed.  When he walked, he balanced 
himself by shifting the weight of his upper body.  He could 
only walk for a short distance; and if he tried to go further 
or faster, he seemed to lose the strength in both legs.  He 
also complained of residual stiffness in his back; however, 
there was no clear back pain or radicular type symptoms.  He 
walked without a cane but had been prescribed bilateral foot 
orthoses in 1993 which helped him to stop.  Previously, he 
had to walk on his heels.  He occasionally used an electric 
wheelchair when he had to travel far distances.  Motor 
examination of the lower extremities revealed that hip 
flexors and knee extensors were 5/5 bilaterally.  Right knee 
flexion was 1/5, left knee flexion was 3/5.  Plantar flexion 
was 0/5 on the right and 2/5 on the left.  Inversion was 0/5 
on the right and 1/5 on the left.  Eversion was 2/5 on the 
right and 3/5 on the left.  Deep tendon reflexes were 
unobtainable and the toes did not move on plantar 
stimulation.  There was atrophy on the right gastrocnemius 
and a reduced right calf.  Sensory examination of the lower 
extremities revealed decreased pinprick sensation on the 
right mid-thigh and right medial thigh.  There was also 
absent pinprick sensation over the plantar surface of both 
feet.  Vibration sense was absent.  Joint position was 
moderately impaired and gait was wide based.  The veteran was 
able to walk easily on his heels but was unable to walk on 
his toes.  He was unable to tandem walk, he could not stand 
with his feet closed, and he fell to either side with his eye 
closed.  Straight leg raising was negative.  The examiner 
concluded that the veteran had a history of a shrapnel injury 
which severed the right sciatic nerve with residual deficits 
involving the right gastrocnemius, revealing atrophy and 
weakness unchanged for the last 50 years.  His history was 
complicated by the L4-5 root impingement on the left and 
spinal stenosis which resulted in complete loss of power on 
the left gastrocnemius and absent ankle jerks bilaterally.  
He opined that these difficulties resulted from the spinal 
stenosis.  Further complications included severe 
proprioception over the past three to four years with an 
inability to walk with eyes closed and balance difficulties.  
The physician related that it was unlikely that the 
proprioception difficulties were secondary to the original 
1945 injury.  He concluded that the gait problems appeared 
multi-factorial, resulting from the war injury, his back 
surgeries and his post peripheral neuropathy.  

On VA orthopedic examination in September 1995, the veteran 
reported that he had no downward motion with either foot, so 
he wore a brace.  When he had to stop, his legs raised up as 
if they were artificial.  It was noted that he arrived for 
the examination in an electric cart, but voluntarily walked 
from the cart to the office.  His gait was moderately slow 
and ataxic, and very broad based.  He wore bilateral ankle 
braces.  He never stood with his feet closer together than 
approximately 18 inches.  Range of motion of the back was 
adduction to 10 degrees, bilaterally; rotation to 10 degrees, 
bilaterally; flexion to 35 degrees; and extension to 10 
degrees.  There was minimal atrophy over the right 
gastrocnemius muscle.  He was able to squat because he did 
regular exercises for his back.  He had difficult standing up 
because he was not stable when he was standing, and he could 
not do things in this position.  There was no pain on 
straight leg raising, flexion, abduction or external 
rotation.  There was second degree loss of transverse and 
longitudinal arches of both feet.  He undressed and climbed 
on the examination table with moderate slowing and 
incoordination.  He refused to walk on his tiptoes but walked 
on his heels normally.  He refused to walk heel-toe 
explaining that he would immediately fall if he did so.  
There was no spine, bone, muscle, joint or extremity 
swelling, redness, tenderness, deformity or atrophy.  The 
diagnoses were:  degenerative arthritis of the lumbosacral 
spine, status post three surgical procedures; status post 
traumatic wound to the right thigh leaving well-healed and 
non-tender scars; status post surgical reconstruction of the 
right posterior proximal thigh; minimal atrophy of the right 
gastrocnemius muscle secondary to nerve damage; bilateral 
second degree pes planus; and metallic foreign bodies in the 
right thigh.  The examiner commented that he could not 
ascertain whether current loss of function was due to 
degenerative processes of the lumbosacral spine with related 
neurologic damage due to time, wear and tear, or due to the 
effects of the 1945 trauma.  He indicated that both factors 
were likely to be contributing.  

An August 1996 private medical record indicated that the 
veteran was referred from neurosurgery for evaluation of 
peripheral neuropathy and possible left upper extremity 
radiculopathy.  His history included multiple peripheral 
nerve problems including left lower extremity radiculopathy 
for which he had undergone two lumbar spine surgeries.  He 
also had a remote injury to the right sciatic nerve in the 
tibial division.  EMG conduction studies revealed that both 
deep peroneal motor amplitudes were profoundly reduced, 
distal latencies were mildly prolonged, conduction velocities 
were mildly reduced and F-wave responses were absent.  There 
was dispersion of the waveform with stimulation at the 
popliteal fossa bilaterally when compared to the most distal 
stimulations.  The left tibial motor amplitude, distal 
latency, conduction velocity and F-wave latency were normal.  
The interpretation included:  moderately severe sensory 
axonal polyneuropathy; and possible bilateral peroneal 
neuropathies at the fibular head (which could not be proven 
in the absence of superficial peroneal sensory potential on 
the left).  There was no evidence of cervical radiculopathy, 
plexopathy or nerve entrapment.  

In a March 1997 letter, Jonathan Burg, M.D., reported that 
the veteran had bilateral ankle foot orthoses due to the lack 
of push off in his calf musculature.  He walked with a walker 
outside the house and could only walk short distances in the 
house without it.  He considered his right leg a "peg leg" 
because it did not help with balance.  He had classic 
causalgia pain.  Examination revealed almost no plantar 
flexion strength with a stocking glove distribution and 
numbness bilaterally, with the right worse than the left.  
Anterior tibialis function was well maintained at 4+/5.  
Quadriceps, hamstring, and hip flexor and extensor strength 
were good.  There was decreased pinprick along the right side 
in the tibial nerve distribution.  Ankle and knee jerks were 
absent.  Dr. Burg assessed a triple crush injury of sciatic 
neuropathy, peripheral neuropathy and spinal stenosis which 
affected the nerve supply of the lower extremities.  

On VA general medical examination in October 1997, the 
veteran gave a history of a gunshot wound to the right groin 
during World War II.  In 1965, he bad back surgery for a 
herniated disc and in 1990 and 1992, he underwent surgery for 
spinal stenosis.  Presently, he complained of weakness in 
both legs and ankles as well as difficulty with fine motor 
skills of the upper extremities.  Examination revealed well-
healed wounds in the right groin with patchy atrophy of the 
right quadriceps, gluteus muscles and hamstrings as well as 
significant atrophy of the gastrocnemius psoas group, all on 
the right.  Gait was wide based and rolling in nature with 
intermittent difficulties maintaining balance when turning or 
changing elevation such as standing up or climbing to the 
examination table.  Strength was Grade 4 to 4+ on the right 
iliopsoas, hamstrings and hip rotators.  Right quadriceps, 
anterior tibial and extensor hallucis longus were normal.  
Plantar flexion was Grade 1 to 2.  On the left, all muscles 
in the leg were normal.  There was loss of temperature 
sensitivity below the mid-calf on both sides.  Position and 
vibration were absent below the hips.  Tendon reflexes were 
diminished everywhere being 1+ in all locations of the arms, 
trace at the knee, and absent at both ankles.  Plantar 
responses were down going.  The diagnoses were:  post-
traumatic injury to the right sciatic nerve with chronic 
residuals; status post multiple lumbar disc surgeries 
including left radiculopathy, condition resolved; and chronic 
progressive idiopathic sensory polyneuropathy.  The examiner 
commented, based on the evidence in the veteran's claims file 
as well as discussion of his deficits, that the current 
increasing disability resulted predominantly from the 
progressive sensory polyneuropathy, which seemed to 
decompensate the otherwise moderate deficit of the right leg 
related to the service-connected injury.  The examiner also 
commented that contribution of the service-connected 
disability to the subsequent age-related degenerative disc 
pathologies and spinal stenosis was speculative at best.  His 
impression was that weakness of one lower limb consistent 
with the service-connected disability would not likely be a 
substantial cause for enhanced or early degeneration of the 
lumbar spine.  

II.  Analysis

A.  Increased Rating Claim

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  However, in 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court noted that, 
since Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (recognizing that service connection may be 
established for a nonservice-connected disability aggravated 
by a service-connected disability).  When aggravation of a 
nonservice-connected disability by a service-connected 
disability is shown, the veteran is to be compensated for the 
degree of disability (and only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448-449.  

The original grant of secondary service connection for low 
back disability established by the Board in August 1996 
contemplated mechanical low back pain.  This decision was 
based on an opinion provided in October 1992 which indicated 
that as a sequela to an impaired gait, "one could 
hypothesize mechanical low back pain."  However, the 
examiner also related that it "seemed unlikely" that all of 
the veteran's back disability was attributable to the 
shrapnel injury in 1945.  Numerous other examinations provide 
similar conclusions.  Hence, as provided in Allen, supra, the 
veteran was to be compensated for the degree of disability 
over and above the degree of disability which existed prior 
to the aggravation.  The RO rated the veteran's mechanical 
low back pain by analogy to degenerative arthritis under 
Diagnostic Code 5299-5293 and found it to be noncompensable.  

The Board finds that the veteran's mechanical low back pain 
is more properly rated by analogy under Diagnostic Code 5295 
for lumbosacral strain.  Diagnostic Code 5293 references 
intervertebral disc syndrome which encompasses an aspect of 
the veteran's disability that clearly was not service-
connected as it has never been related to his service-
connected disabilities of the right leg.  In fact, it was 
explicitly denied by the RO in a March 1985 rating decision.  
Lumbosacral strain, with slight subjective symptoms only, 
warrants a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion is assigned a 10 percent 
disability rating.  To warrant a 20 percent rating, the 
evidence must show lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion in 
the standing position.  To warrant a 40 percent rating, the 
evidence must show that the lumbosacral strain is severe; 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Based on the evidence of record, a 20 percent rating for the 
veteran's mechanical low back pain is warranted.  On VA 
orthopedic examinations in October 1992, July 1995 and 
September 1995, minimal pain on motion was indicated.  
Additionally, muscle spasms were occasionally present.  
Resolving any reasonable doubt in favor of the veteran, the 
Board concludes that these findings may be considered to meet 
the criteria for a 20 percent rating under Diagnostic Code 
5295.  The veteran has asserted that he is entitled to a 40 
percent rating under the criteria for intervertebral disc 
syndrome.  In addressing this argument, the Board again notes 
that the RO used the incorrect diagnostic code for rating the 
veteran's disability.  Furthermore, while marked limitation 
of forward bending and loss of lateral motion with 
osteoarthritic changes have been indicated (findings 
consistent with a 40 percent rating under Diagnostic Code 
5295), these aspects of the disability are attributed to the 
veteran's disc disease and spinal stenosis, not to the 
mechanical low back pain.  As indicated above, the veteran's 
disc disease and spinal stenosis have not been service-
connected, and in accordance with Allen, supra may not be 
considered in rating his mechanical low back pain.  While it 
is difficult at best to ascertain a degree of aggravation for 
such a complicated medical condition as has been presented 
here, the Board finds that the 20 percent rating more than 
adequately reflects the degree of disability that has been 
consistently attributed to the veteran's mechanical low back 
pain by the medical examiners.  Hence, a rating in excess of 
20 percent for mechanical low back pain is not warranted.  

B.  Special Monthly Compensation Claim

To demonstrate loss of use of a foot, the evidence must show 
that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The determination must be made on the 
basis of the actual remaining function of the foot, i.e., 
whether the acts of balance and propulsion, etc. could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of three and a half inches or more will be taken as 
loss of use of the hand or foot involved.  38 C.F.R. 
§ 4.63(a).  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. 4.63(b).  

The Board concludes that entitlement to special monthly 
compensation based on the loss of use of the right foot has 
not been established.  First, it is duly noted that the 
veteran sustained significant disability from the shell 
fragment wound he incurred in service, including loss of 
plantar flexion of the right foot.  Nonetheless, current 
clinical findings do not show that he has lost the use of his 
right foot such that the acts of balance and propulsion would 
be accomplished equally well by an amputation stump with 
prosthesis.  While proprioception and balance difficulties 
have been noted by the examiners, these symptoms have been 
attributed to his transient ischemic attacks or to the non-
service connected aspects of his back disability, i.e., the 
disc herniation and spinal stenosis, not to the service-
connected nerve injury.  Furthermore, it is not shown that 
the veteran has actual drop foot (and complete paralysis of 
the common peroneal nerve has never been diagnosed), or 
extremely unfavorable ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, or shortening 
of the right lower extremity.  The veteran clearly is not 
able to ambulate far; and when he walks, it has been 
repeatedly noted that he does so with a wide based and slow 
gait.  Additionally, he utilizes braces and electric cart for 
ambulation.  However, these findings are not sufficient to 
establish loss of use of a foot under any of the relevant 
regulations.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
special monthly compensation based on the loss of use of the 
right foot.  

To the extent that the veteran asserts that such compensation 
had been previously awarded, the Board notes that the record 
clearly did not support such a grant of benefits at the time 
it was initially made in 1948, and while the veteran 
expressed disagreement with the termination of the award in 
1954 (after proper notice was given), he never submitted 
additional evidence on the issue as directed and did not 
perfect an appeal on the matter.  Further discussion as to 
the propriety of the severance of the award would be improper 
at this time as the issue has not been adjudicated by the RO 
and is not currently before the Board.  

C.  Earlier Effective Date Claims

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in § 
3.105.  38 C.F.R. § 3.104(a).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

1.  Service Connection

The effective date of an evaluation and award of compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

a.  Mechanical Low Back Pain

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or forwarded to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  Although the veteran 
may file an informal claim for benefits, i.e., "a 
communication or action indicating an intent to apply for a 
benefit . . . that informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a).  

The March 1963 and March 1985 rating decisions of the RO 
which denied service connection for a back condition and 
post-operative disc herniation of the lumbar spine were not 
appealed by the veteran and became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104.  In these decisions, the RO 
essentially concluded that there was no reasonable basis for 
associating the veteran's back disorders with his service-
connected residuals of a shell fragment wound to the right 
thigh.  Without expressing explicit argument, the veteran now 
asserts that the decisions were clearly and unmistakably 
erroneous, warranting reversal and the assignment of December 
1962 as the effective date of the award.  However, despite 
these assertions, the Board finds that neither of these 
decisions contains clear and unmistakable error because the 
RO's conclusions were reasonably supported by the evidence of 
record at the time the decisions were rendered.  In fact, the 
veteran had not presented any evidence, aside from his own 
opinion, that the disabilities were causally related as 
required by 38 C.F.R. § 3.310(a).  Hence, an earlier 
effective date pursuant to 38 C.F.R. § 3.105(a) may not be 
granted.  

The veteran filed another claim for service connection for 
his low back disability which was received by the RO on May 
7, 1992.  In August 1996, the Board granted service 
connection for mechanical low back pain as secondary to the 
veteran's service-connected disabilities of the right leg and 
the RO assigned May 7, 1992 (the date of his claim) as the 
effective date of the award.  This is the earliest effective 
date that may be assigned pursuant to 38 C.F.R. § 3.400 under 
the facts of this case.  Hence, an effective date prior to 
May 7, 1992 for an award of service connection for mechanical 
low back pain is not warranted.  

The Board notes that the veteran also loosely references a 
letter he sent to the Cincinnati, Ohio RO in April 1948 in 
which he reported that a slight amount of walking caused 
severe pains in the lower part of his back, presumably 
implying that this represented a claim which was not properly 
adjudicated.  However, the veteran did not explicitly express 
his desire to raise a claim of service connection for a back 
condition in that letter.  The main purpose of the letter was 
to inform the RO that he was unable to operate a conventional 
automobile because of his service-connected disabilities in 
the right leg and to request automobile adaptations.  Hence, 
the Board finds that this letter may not be construed as an 
informal claim for service connection for a back disorder 
because it clearly did not identify that such benefit was 
sought.  See 38 C.F.R. § 3.155(a).  Furthermore, service 
connection for a back disorder was denied by subsequent 
rating decisions, and, as is noted above, error in those 
decisions is not shown.  

b.  Superficial Peroneal Nerve Injury

The June 1946 rating decision of the RO which granted service 
connection for paralysis of the posterior tibial nerve as a 
residual of a shell fragment wound to the right thigh, and 
for residuals of a shell fragment wound to the right thigh 
involving Muscle Group XV was not appealed by the veteran and 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The 
veteran contends that the decision of the RO in June 1946 was 
clearly and unmistakably erroneous in not granting service 
connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound to the right thigh and the 
Board agrees.  

On clinical evaluation in May 1946, it was noted that the 
veteran had only 50 percent function in the peroneus longus.  
This finding establishes that disability, i.e., impairment of 
the superficial peroneal nerve, was clearly shown but not 
recognized in the June 1946 rating decision.  Therefore, the 
Board finds that that rating decision contains clear and 
unmistakable error which may be reversed under 38 C.F.R. 
§ 3.105(a) and that an effective date of May 25, 1946 for a 
grant of service connection for superficial peroneal nerve 
injury as a residual of a shell fragment wound to the right 
thigh is warranted.  

2.  Increased Rating

The effective date of an award of benefits based upon the 
veteran's claim for an increased rating for residuals of a 
shell fragment wound to the right thigh involving Muscle 
Groups XII and XIV which was received on May 7, 1992 is 
controlled by the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Those sections provide that an award of increased 
compensation is payable from the date of receipt of claim or 
the date entitlement arose, whichever is later, except that 
payment may be made from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from that 
date.  
The Board concludes that an effective date prior to May 7, 
1992 for the grant of a combined 60 percent rating for 
residuals of a shell fragment wound to the right thigh 
involving Muscle Groups XIII and XIV may not be granted.  
First, it is noted that again the veteran raises non-specific 
claims of clear and unmistakable error in the June 1946 
rating decision in not awarding the combined 60 percent 
rating initially.  However, there is no indication that error 
was made.  The RO's decision to assign an initial 20 percent 
rating to the disability was consistent with the medical 
findings, that is, it was based on medical opinions of record 
at the time.  Additionally, it is also noted that in a June 
1954 rating decision, an increased 40 percent rating was 
established despite the fact that examination at the time 
showed no functional loss in the muscle groups.  Therefore, 
again, despite unsubstantiated and non-specific allegations, 
the Board may not find that error was made in that rating 
decision either.  

The veteran filed a claim for increased benefits which was 
received by the RO on May 7, 1992.  Based on objective 
findings shown on examinations in October 1992, and July and 
September 1995, the Board found in its August 1996 decision 
that presently there was evidence of severe dysfunction in 
the muscles that were affected by the shell fragment wound.  
This degree of dysfunction had not been found on previous 
examinations.  Therefore, under the relevant regulations, the 
earliest effective date that may be assigned for this grant 
of benefits is May 7, 1992, the date assigned by the RO.  
Hence, it must be concluded that an effective date prior to 
May 7, 1992 for a grant of a combined 60 percent rating for 
residuals of a shell fragment wound to the right thigh 
involving Muscle Groups XIII and XIV may not be granted.  








ORDER

A 20 percent rating for mechanical low back pain is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Special monthly compensation based on the loss of use of the 
right foot is denied.  

There was no clear and unmistakable error in the February 
1963 and March 1985 rating decisions denying service 
connection for a back disorder, and an effective date prior 
to May 7, 1992 for a grant of service connection for 
mechanical low back pain as secondary to service-connected 
disabilities of the right leg is denied.  

There was clear and unmistakable error in a June 1946 rating 
decision and an effective date of May 25, 1946 for a grant of 
service connection for superficial peroneal nerve injury as a 
residual of a shell fragment wound to the right thigh is 
granted.  

There was no clear and unmistakable error in a June 1946 
rating decision which assigned a 20 percent rating for Muscle 
Group XV injury, and an effective date prior to May 7, 1992 
for a grant of a 60 percent combined rating for residuals of 
a shell fragment wound to the right thigh involving Muscle 
Groups XIII and XIV is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

- 23 -


- 1 -


